Citation Nr: 1511243	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-30 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder with posttraumatic stress disorder (PTSD) symptoms.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in Des Moines, Iowa.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2012 rating decision stated that it had taken into consideration the Veteran's VA treatment records dated October 2007 through April 2012.  However, these records have not been associated with the Veteran's record.  Therefore, upon remand, these records, along with any additional records of treatment since April 2012 should be secured.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, if any of these records demonstrate a worsening of the service-connected psychiatric disability since his most recent examination in April 2012, the Veteran should also be afforded a VA examination to assess the current severity of his condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since October 2007.

2.  If and only if any VA treatment records obtained pursuant to these Remand directives reveal a worsening of the Veteran's psychiatric disability since his most recent VA examination in April 2012, schedule the Veteran for a VA examination to determine the current severity of his psychiatric disability.  

3.  Then readjudicate the issue on appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


